TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00490-CV





In re Roy Vicencio





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
M E M O R A N D U M   O P I N I O N

                        On August 4, 2008, relator Roy Vicencio filed a motion for emergency relief and
petition for writ of mandamus complaining of the trial court’s July 31 order requiring him to produce
certain discovery responses by 10:00 a.m. on August 4, 2008.  See Tex. R. App. P. 52.8, 52.10.  We
granted Vicencio’s motion for emergency relief and stayed the discovery order pending our
determination of the merits of Vicencio’s petition.  On August 5, the real party in interest filed a
response to the petition and a motion for reconsideration of our emergency stay.  Having reviewed
the documents filed by the parties, we dissolve our emergency stay and deny Vicencio’s petition for
writ of mandamus. 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices Puryear, Pemberton and Waldrop
Filed:   August 6, 2008